DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations:
a target engine torque calculating unit that calculates a target engine torque based on an accelerator operated amount, the target engine torque being a target value of a torque of the engine (Claims 1, 5, 6);
a target motor torque calculating unit that calculates a target motor torque based on the accelerator operated amount, the target motor torque being a target value of a torque of the motor-generator (Claims 1, 5, 6);
a permissible value calculating unit that calculates a booming noise permissible value based on an index value indicating a traveling state of the vehicle, the booming noise permissible value being an upper limit of a booming noise (Claims 1, 5, 6);
a threshold calculating unit that calculates a threshold, the threshold being an upper limit of the torque of the engine used to limit the booming noise to the booming noise permissible value or less (Claims 1, 5, 6);
a controlling unit, wherein
in a case in which the target engine torque is less than or equal to the threshold, the controlling unit controls the engine such that the torque of the engine becomes equal to the target engine torque, and controls the motor-generator such that the torque of the motor-generator becomes equal to the target motor torque, and
in a case in which the target engine torque is greater than the threshold, the controlling unit controls the engine such that the torque of the engine becomes less than or equal to the threshold, and controls the motor-generator such that the torque of the motor-generator becomes greater than the target motor torque (Claims 1, 5, 6)

have been interpreted under 35 U.S.C. 112(f) OR Pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder
a target engine torque calculating unit
a target motor torque calculating unit
a permissible value calculating unit
a threshold calculating unit
a control unit

coupled with functional language
calculates a target engine torque based on an accelerator operated amount, the target engine torque being a target value of a torque of the engine;
calculates a target motor torque based on the accelerator operated amount, the target motor torque being a target value of a torque of the motor-generator;
calculates a booming noise permissible value based on an index value indicating a traveling state of the vehicle, the booming noise permissible value being an upper limit of a booming noise;
calculates a threshold, the threshold being an upper limit of the torque of the engine used to limit the booming noise to the booming noise permissible value or less;
in a case in which the target engine torque is less than or equal to the threshold, the controlling unit controls the engine such that the torque of the engine becomes equal to the target engine torque, and controls the motor-generator such that the torque of the motor-generator becomes equal to the target motor torque, and in a case in which the target engine torque is greater than the threshold, the controlling unit controls the engine such that the torque of the engine becomes less than or equal to the threshold, and controls the motor-generator such that the torque of the motor-generator becomes greater than the target motor torque


Since the claim limitations invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims [] are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a memory stores program codes or instructions configured to cause the CPU to execute processes calculates a target engine torque based on an accelerator operated amount, the target engine torque being a target value of a torque of the engine;
a memory stores program codes or instructions configured to cause the CPU to execute processes calculates a target motor torque based on the accelerator operated amount, the target motor torque being a target value of a torque of the motor-generator;
a memory stores program codes or instructions configured to cause the CPU to execute processes calculates a booming noise permissible value based on an index value indicating a traveling state of the vehicle, the booming noise permissible value being an upper limit of a booming noise;
a memory stores program codes or instructions configured to cause the CPU to execute processes calculates a threshold, the threshold being an upper limit of the torque of the engine used to limit the booming noise to the booming noise permissible value or less;
a memory stores program codes or instructions configured to cause the CPU to execute processes wherein, in a case in which the target engine torque is less than or equal to the threshold, the controlling unit controls the engine such that the torque of the engine becomes equal to the target engine torque, and controls the motor-generator such that the torque of the motor-generator becomes equal to the target motor torque, and in a case in which the target engine torque is greater than the threshold, the controlling unit controls the engine such that the torque of the engine becomes less than or equal to the threshold, and controls the motor-generator such that the torque of the motor-generator becomes greater than the target motor torque

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komuro (US2019/0359201 A1).

Regarding to Claim 1, Komura teaches a controller for a vehicle (Fig. 1, Fig. 2, Part 100), wherein
the vehicle includes:
an engine as a drive source (Fig. 1, Part 11);
a motor-generator as a drive source (Fig. 1, Part 31); and
a battery that supplies power to the motor-generator (Fig. 1, Part 117),
the controller comprising:
a target engine torque calculating unit that calculates a target engine torque based on an accelerator operated amount (Paragraph 31, Paragraphs 48-51 teaches a target torque was set based on a signal of an accelerator, and Paragraph 52 teaches the engine torque is controlled by the target torque), the target engine torque being a target value of a torque of the engine (Paragraph 31, Paragraphs 48-52);
a target motor torque calculating unit that calculates a target motor torque based on the accelerator operated amount (Paragraph 31, Paragraphs 48-51, teaches a target torque was set based on a signal of an accelerator, and Paragraph 54 teaches the motor torque is controlled by the target torque), the target motor torque being a target value of a torque of the motor-generator (Paragraph 31, Paragraphs 48-51, 54);
a permissible value calculating unit that calculates a booming noise permissible value based on an index value indicating a traveling state of the vehicle, the booming noise permissible value being an upper limit of a booming noise (Fig. 5 and the reference teaches a booming noise region, the region can be considered as a permissible value under the broadest reasonable interpretation, and it would be known there is a calculating unit to calculate the value);
a threshold calculating unit that calculates a threshold, the threshold being an upper limit of the torque of the engine used to limit the booming noise to the booming noise permissible value or less (Fig. 5, Line L_a, the line can be considered as an engine threshold line under the broadest reasonable interpretation, and it would be known there is a calculating unit to calculate the threshold); and
a controlling unit, wherein
in a case in which the target engine torque is less than or equal to the threshold, the controlling unit controls the engine such that the torque of the engine becomes equal to the target engine torque, and controls the motor-generator such that the torque of the motor-generator becomes equal to the target motor torque (Paragraph 50), and
in a case in which the target engine torque is greater than the threshold, the controlling unit controls the engine such that the torque of the engine becomes less than or equal to the threshold, and controls the motor-generator such that the torque of the motor-generator becomes greater than the target motor torque (Paragraph 51).

Regarding to Claim 3, Komura teaches the controller for a vehicle, wherein
the index value includes a speed of the vehicle (Fig. 5), and
the permissible value calculating unit is configured to cause the booming noise permissible value to be greater in a case in which the speed is low than in a case in which the speed is high (Fig. 5, at least a portion of the relations of region of the booming noise and engine speed would reflect the teachings of the claimed limitation under the broadest reasonable interpretation).

Regarding to Claim 5, Komura teaches a controller for a vehicle (Fig. 1, Fig. 2, Part 100), wherein
the vehicle includes:
an engine as a drive source (Fig. 1, Part 11);
a motor-generator as a drive source (Fig. 1, Part 31); and
a battery that supplies power to the motor-generator (Fig. 1, Part 117),
the controller comprising circuitry (Paragraph 7), circuitry including:
a target engine torque calculating unit that calculates a target engine torque based on an accelerator operated amount (Paragraph 31, Paragraphs 48-51 teaches a target torque was set based on a signal of an accelerator, and Paragraph 52 teaches the engine torque is controlled by the target torque), the target engine torque being a target value of a torque of the engine (Paragraph 31, Paragraphs 48-52);
a target motor torque calculating unit that calculates a target motor torque based on the accelerator operated amount (Paragraph 31, Paragraphs 48-51, teaches a target torque was set based on a signal of an accelerator, and Paragraph 54 teaches the motor torque is controlled by the target torque), the target motor torque being a target value of a torque of the motor-generator (Paragraph 31, Paragraphs 48-51, 54);
a permissible value calculating unit that calculates a booming noise permissible value based on an index value indicating a traveling state of the vehicle, the booming noise permissible value being an upper limit of a booming noise (Fig. 5 and the reference teaches a booming noise region, the region can be considered as a permissible value under the broadest reasonable interpretation, and it would be known there is a calculating unit to calculate the value);
a threshold calculating unit that calculates a threshold, the threshold being an upper limit of the torque of the engine used to limit the booming noise to the booming noise permissible value or less (Fig. 5, Line L_a, the line can be considered as an engine threshold line under the broadest reasonable interpretation, and it would be known there is a calculating unit to calculate the threshold); and
a controlling unit, wherein
in a case in which the target engine torque is less than or equal to the threshold, the controlling unit controls the engine such that the torque of the engine becomes equal to the target engine torque, and controls the motor-generator such that the torque of the motor-generator becomes equal to the target motor torque (Paragraph 50), and
in a case in which the target engine torque is greater than the threshold, the controlling unit controls the engine such that the torque of the engine becomes less than or equal to the threshold, and controls the motor-generator such that the torque of the motor-generator becomes greater than the target motor torque (Paragraph 51).

Regarding to Claim 6, Komuro teaches a control method for a vehicle, wherein
the vehicle includes:
an engine as a drive source (Fig. 1, Part 11);
a motor-generator as a drive source (Fig. 1, Part 31); and
a battery that supplies power to the motor-generator (Fig. 1, Part 117),
the control method comprising:
calculating a target engine torque based on an accelerator operated amount (Paragraph 31, Paragraphs 48-51 teaches a target torque was set based on a signal of an accelerator, and Paragraph 52 teaches the engine torque is controlled by the target torque), the target engine torque being a target value of a torque of the engine (Paragraph 31, Paragraphs 48-52);
calculating a target motor torque based on the accelerator operated amount (Paragraph 31, Paragraphs 48-51, teaches a target torque was set based on a signal of an accelerator, and Paragraph 54 teaches the motor torque is controlled by the target torque), the target motor torque being a target value of a torque of the motor-generator (Paragraph 31, Paragraphs 48-51, 54);
calculating a booming noise permissible value based on an index value indicating a traveling state of the vehicle, the booming noise permissible value being an upper limit of a booming noise (Fig. 5 and the reference teaches a booming noise region, the region can be considered as a permissible value under the broadest reasonable interpretation, and it would be known there is a calculating unit to calculate the value);
calculating a threshold, the threshold being an upper limit of the torque of the engine used to limit the booming noise to the booming noise permissible value or less (Fig. 5, Line L_a, the line can be considered as an engine threshold line under the broadest reasonable interpretation, and it would be known there is a calculating unit to calculate the threshold);
in a case in which the target engine torque is less than or equal to the threshold, controlling the engine such that the torque of the engine becomes equal to the target engine torque, and controlling the motor-generator such that the torque of the motor-generator becomes equal to the target motor torque (Paragraph 50); and
in a case in which the target engine torque is greater than the threshold, controlling the engine such that the torque of the engine becomes less than or equal to the threshold, and controlling the motor-generator such that the torque of the motor-generator becomes greater than the target motor torque (Paragraph 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Komuro (US2019/0359201 A1) in view of Yasuhiro (WO2016051605A1).

Regarding to Claim 2, Komuro fails to explicitly disclose, but Yasuhiro teaches a controller for a vehicle, wherein
the index value includes an acceleration of the vehicle, and the permissible value calculating unit is configured to cause the booming noise permissible value to be greater in a case in which the acceleration is high than in a case in which the acceleration is low [Yasuhiro teaches when a vehicle is operating in a same vibration degree, a driver would feel less comfortable when the acceleration is high than the acceleration is low (Yasuhiro, Fig. 4).  Since the claimed invention teaches the booming noise is caused by vibration, and Komuro teaches a booming noise region, when applying the teachings of Yasuhiro to Komuro, one with ordinary skill in the art would understand during the higher acceleration, the permissible index value of booming noise would also be higher to suppress the unpleasant vibration for the driver (Yasuhiro, Summary of the translated version).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komuro to incorporate the teachings of Yasuhiro to adjust the index value based on the acceleration value of the vehicle in order to suppress the unpleasant vibration for the driver (Yasuhiro, Summary of the translated version).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komuro (US2019/0359201 A1) in view of Becker (US2011/0192368 A1).

Regarding to Claim 4, Komuro fails to explicitly disclose, but Becker teaches a controller for a vehicle, wherein 
the threshold calculating unit is configured to cause the threshold to be less in a case in which a temperature of the engine is low than in a case in which the temperature of the engine is high [Becker teaches an engine noise would increase in a lower engine temperature (Becker, Paragraph 72).  Therefore, when applying the teachings of Becker to Komuro, one with ordinary skill in the art would understand that the engine torque threshold to reach the booming noise would be lower when the engine temperature is low to improve the driving experience (Becker, Abstract).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komuro to incorporate the teachings of Becker to adjust the engine torque threshold based on the engine temperature in order to improve the driving experience (Becker, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gruner (US2020/0346632 A1) teaches a hybrid system of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747